Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  130542-43 (53)                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  INTERNATIONAL HOME FOODS, INC.,
           Plaintiff-Appellee,
                                                                    SC: 130542
  v                                                                 COA: 253748
                                                                    Ct of Claims: 02-000081-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  ________________________________________
  LENOX, INC.,
            Plaintiff-Appellee,
                                                                    SC: 130543
  v                                                                 COA: 253760
                                                                    Ct of Claims: 01-018141-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  ________________________________________

               On order of the Chief Justice, the motion by plaintiffs-appellees for
  extension to October 23, 2006 of the time for filing their brief is considered and it is
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2006                    _________________________________________
                                                                               Clerk